DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a final office action in response to communications received 11/01/2021. Claims 21, 25, 27-29, 32, 36, 38 have been amended. Claim 26 is canceled. Therefore, claims 21-25, 27-40 are pending and addressed below.

Response to Amendment
Applicant’s amendments and response to the claims are NOT sufficient to overcome the Double Patenting rejections set forth in the previous office action. The double patenting rejection is maintained. Applicant’s amendments are sufficient to overcome the 35 USC 112 2nd paragraph set forth in the previous office action.


Response to Arguments
Applicant’s arguments filed 11/01/2021 have been fully considered but they are moot in view of new grounds of rejections. 


	Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-25, 27-40 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-20 of copending application No. 16392404. This is a provisional double patenting rejection since the conflicting claims have not in fact been patented.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites the limitation “…updating the digital representation on the first storage device based on the event…”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 38-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peterson et al (Pub. No. US 2019/0005195).


As per claim 38, Peterson discloses a method, comprising: instantiating a digital twin of a physical asset on a first storage device (see par. 48-49); recording, in a digital registry, a data record comprising a unique identifier and a location of the first storage device storing the digital twin (…data center is an archive to store information such as data, medical reports, patient medical records...data store can store links or indicators (identification numbers, patient names, record numbers) to information…see par. 156.


As per claim 39, Peterson discloses updating the digital twin with information detected in an event based on looking up the digital twin in the digital registry using the unique identifier (see par. 48).


As per claim 40, Peterson discloses providing a user with access to the digital twin based on receiving, from the user, a unique identifier of the digital twin (see par. 48-49).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims are 21-25, 27-37 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al (Pub. No. US 2019/0005195) in view of Nagla et al (Pub. No. US 2018/0018723).

As per claim 21, Peterson discloses a method for managing a digital representation of a physical asset, comprising: instantiating a digital representation comprising a digital twin of a physical asset on a first storage device, the digital representation having a plurality of attributes (see par. 48-49); associating a unique identifier with the digital representation of the physical asset (see par. 73); recording, in a digital registry, a data record comprising the unique identifier and a location of the digital representation of the physical asset, the location comprising location information of the first storage device (see par. 156). Peterson does not explicitly disclose responsive to detecting a change in ownership event, copying the digital representation of the physical asset to a second storage device; and updating the data record recorded in the digital registry to associate the digital representation of the physical asset with the second storage device. However Nagla discloses responsive to detecting a change in ownership event, copying the digital representation of the physical asset to a second storage device; and updating the data record recorded in the digital registry to associate the digital representation of the physical asset with the second storage device (see par. 107-108).  Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Nagla in Peterson for including the above limitations because one ordinary skill in the art would recognize it would further improve user interaction through transactions involving data structure blocks that represent data records involving verifying credentials prior to transmission…see Nagla, par. 10-12.



As per claim 22, the combination of Peterson and Nagla discloses providing, in response to receiving a lookup request by a user, the location of the digital representation of the physical asset, the lookup request comprising the unique identifier (Peterson: see par. 164).


As per claim 23, the combination of Wright and Peterson discloses wherein the lookup request comprises a scanned reading of a physical tag, the scanned reading comprising the unique identifier (Peterson: see par. 164). 


As per claim 24, the combination of Peterson and Nagla discloses wherein the unique identifier is an encrypted unique identifier and has a corresponding decrypted unique identifier (Nagla: see par. 88-90). The motivation for claim 31 is the same motivation as in claim 21 above.


As per claim 25, the combination of Peterson and Nagla discloses receiving, from a user, a lookup request for the digital representation of the physical asset, the request comprising the encrypted unique identifier; decrypting the encrypted unique identifier to generate the decrypted unique identifier; retrieving the location of the digital representation of the physical asset using the decrypted unique identifier; and providing the retrieved location of the digital representation of the physical asset to the user (Nagla: see par. 88-90). The motivation for claim 31 is the same motivation as in claim 21 above.


As per claim 27, the combination of Peterson and Nagla discloses removing the digital representation of the physical asset from the first storage device (Nagla: see par. 89). The motivation for claim 27 is the same motivation as in claim 21 above.


As per claim 28, the combination of Peterson and Nagla discloses wherein the updating further comprises: updating an ownership attribute in the plurality of attributes of the digital representation of the physical asset (Nagla: see par. 158). The motivation for claim 28 is the same motivation as in claim 21.


As per claim 29, the combination of Peterson and Nagla discloses updating the data record recorded in the digital registry to associate the digital representation of the physical asset with the second storage device, while maintaining the association of the digital representation of the physical asset with the first storage device (Peterson: see par. 85-87).


As per claim 30, the combination of Wright and Peterson discloses wherein the first storage device is a computing node in a cloud computing environment (Peterson: see par. 52).


As per claim 31, the combination of Peterson and Nagla discloses detecting an event associated with the digital representation of the physical asset; determining, in response to detecting the event, the location of the digital representation of the physical asset using the digital registry; updating, at the first storage device, one or more of the plurality of attributes of the digital representation of the physical asset (Peterson: see par. 85-87).


As per claim 32, the combination of Peterson and Nagla discloses wherein instantiating a digital representation of a physical asset on a first storage device comprises: defining initial values of the plurality of attributes of the digital representation of the physical asset using one or more data fields of a digital agreement record (Peterson: see par. 174).


As per claim 33, the combination of Peterson and Nagla discloses wherein the one or more data fields of the digital agreement record are selected from a list consisting of: a user manual data field, a bill of material data field, a warranty bulletin data field, a warranty claim data field, a maintenance plan data field, a maintenance history data field, a part replacement data field, a part usage data field, a physical asset specification data field, a 3-dimensional model data field, a computer-aided design data field, a fault code data field, a scheduled maintenance data field, an operating manual data field, an Internet-of-Things (IoT) sensor reading data field, an artificial intelligence model data field, a data prediction model data field, an operating history data field, an ownership data field, and a change in ownership data field (Nagla: see par. 158). The motivation for claim 33 is the same motivation as in claim 21.


As per claim 34, the combination of Wright and Peterson discloses confirming, via a reading from an IoT device, physical tagging of the physical asset corresponding to the digital representation of the physical asset (Peterson: see par. 171). 


As per claim 35, the combination of Peterson and Nagla discloses providing, in response to receiving a lookup request by a user, one or more of the plurality of attributes of the digital representation of the physical asset (Peterson: see par. 164).



As per claim 36, Peterson discloses a method for managing a digital representation of a physical asset, comprising: detecting a maintenance event, based on data originating from an Internet-of-Things (IoT) device, the maintenance event being associated with the digital representation of the physical asset identified using a unique identifier (…see par. 73, 48-49, 65, 164); retrieving from a digital registry, using the unique identifier, a data record associated with the digital representation of the physical asset, wherein the data record comprises the unique identifier and a location of the digital representation of the physical asset, the location comprising location information of a first storage device storing the digital representation of the physical asset (see par. 156); and updating the digital representation on the first storage device based on the event (see par. 85-87). Peterson does not explicitly disclose updating a critically and a reliability of the physical asset based on the detected maintenance event. However Nagla discloses updating a critically and a reliability of the physical asset based on the detected maintenance event (see par. 147-149). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Nagla in Peterson for including the above limitations because one ordinary skill in the art would recognize it would further improve user interaction through transactions involving data structure blocks that represent data records involving verifying credentials prior to transmission…see Nagla, par. 10-12.


As per claim 37, the combination of Peterson and Nagla discloses wherein updating the digital representation on the first storage device based on the event comprises: updating one or more attributes of the digital representation based on data recorded in the detected event (Peterson: see par. 64-65). 







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to the field of digital record representation and digital tracking of physical assets….


Easlea et al (Pub. No. US 2016/0328411); “Asset Intelligence Network”;

-Teaches the network can store specific nameplate information for a particular piece of equipment…the nameplate information can be used on equipment to designate name, serial number, various attributes…that can describe the equipment…physical nameplates can include information about equipment’s’ serial number…etc…the nameplate stored in the network can include additional information, characteristics, properties…the serial number can be a unique identifier of the equipment…see par. 30


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436